Citation Nr: 1209028	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-29 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for granuloma of the left lung.

2.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of head trauma to include a seizure disorder and dizziness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones
INTRODUCTION

The Veteran served on active duty from September 1980 to March 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The RO reopened the Veteran's PTSD claim in an August 2009 supplemental statement of the case.  Regardless of the RO's determination, the Board must first determine if the claim was properly reopened, and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

The Veteran was scheduled for a Travel Board hearing in September 2010.  Less than two weeks prior to the hearing the Veteran requested that his hearing be rescheduled at a later date.  In February 2012 the Board denied the Veteran's request for a new hearing pursuant to 38 C.F.R. § 20.702(c).

In a November 2011 informal hearing presentation the Veteran's representative noted that the Veteran waived RO review of newly submitted evidence.

The issue of entitlement to a compensable rating for granuloma of the left lung is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1997 Board decision denied the Veteran's claim for service connection for PTSD on the basis that there was no competent medical evidence that the Veteran experienced PTSD.

2.  A May 2009 VA psychiatric examination includes a diagnosis of PTSD and a medical opinion that the PTSD was caused by an in-service assault.

3.  The service treatment records reflect that the Veteran was assaulted on three occasions during service.

4.  In September 2002 the Board issued a decision finding that the Veteran had not submitted new and material evidence sufficient to reopen his claim for service connection for a seizure disorder.

5.  The evidence submitted since the September 2002 Board decision does not bear directly or substantially upon the issue at hand, is essentially duplicative or cumulative; and it is not so significant that it must be considered in order to fairly decide the merits of the claim for service connection for residuals of head trauma to include a seizure disorder and dizziness. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service connection for PTSD has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  PTSD was incurred as a result of active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

3.  New and material evidence has not been received to reopen the claim of service connection for residuals of head trauma to include a seizure disorder and dizziness.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and implemented at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Because the Board has determined that entitlement to service connection for PTSD is warranted, any failure to notify and/or develop that issue on appeal cannot be considered prejudicial to the Veteran. 

By an August 2007 letter, VA notified the Veteran of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection; the basis of the previous denial of service connection for a seizure disorder as well as the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denial; generalized notice as to the disability ratings and the effective dates of an award; and the division of responsibility between the Veteran and VA for obtaining that evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the notification requirements of the VCAA by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that a private hospital submitted a form in October 2007 which indicates that requested medical records have been destroyed and are unavailable.  A review of the record shows that this form is from the hospital formerly called Humana Hospital.  The records of the Veteran's treatment at this hospital have been in the Veteran's claims file for many years and have been considered in this decision.

The Board finds that all necessary development of evidence has been completed.  The Veteran's service treatment records, Social Security Administrative (SSA) records, post-service non VA medical records, and VA medical records have been obtained.  The Veteran has submitted lay statements in support of his claims.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any additional obtainable records to support the Veteran's claims. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  PTSD-Finality

The Board denied the Veteran's claim for service connection for PTSD in May 1997.  The Veteran did not appeal that denial and it is final.  38 U.S.C.A. § 7104(b) (West 2002).  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The May 1997 Board decision denied the Veteran's claim on the basis that the competent medical evidence had not shown the Veteran to experience PTSD.  The newly submitted evidence includes a VA psychiatric examination which includes a diagnosis of PTSD and which attributes the Veteran's PTSD to in-service stressors.  As such, the evidence received since the May 1997 Board decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for PTSD is reopened.

III.  PTSD-DeNovo

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Board recognizes that the Veteran has been inconsistent in his alleged stressors.  Regardless, the fact remains that the service treatment records verify that the Veteran was assaulted on three occasions during service and that the Veteran received medical treatment following each assault.  Furthermore on VA examination in May 2009, the VA examiner determined that the Veteran has PTSD and that the PTSD is due to in-service sexual and physical assault stressors.  Although in-service sexual assaults are not verified by the record, the record does verify that the Veteran was physically assaulted on three occasions.  As there is a VA diagnosis of PTSD based on a corroborated in-service stressor, service connection for PTSD is warranted.  38 C.F.R. § 3.304(f).  

IV.  Seizure Disorder

The Veteran was originally denied service connection for residuals of head trauma by an unappealed October 1986 rating decision.  In this case the last final unappealed decision was in September 2002, when the Board determined that new and material evidence had not been submitted to reopen the claim for service connection for residuals of head trauma to include a seizure disorder.  In April 2007 the Veteran requested that his claim for service connection for a seizure disorder be reopened.  

The service treatment records indicate that the Veteran received head injuries when assaulted in April 1981, June 1991 and in October 1981.  The April and October 1981 injuries did not result in loss of consciousness.  The service treatment records regarding the June 1991 injury are conflicting as to whether or not the Veteran lost consciousness.  Upon examination in February 1982, prior to discharge, the Veteran was clinically evaluated as normal.  In his report of medical history he denied ever having or having at the time of completing the report, frequent or severe headache, dizziness or fainting spells, and head injury. 

In June 1986, the Veteran received a neurological evaluation for Vocational Rehabilitation purposes.  The examiner felt that the Veteran had an acquired cerebellar dysfunction, likely due to substance abuse.  

At a VA examination in August 1986, the Veteran was intact neurologically.  Motor status, coordination, and reflexes were normal.  There was no dysesthesia.  There was a poor response to conversations and some difficulty finding words.  It was noted that the Veteran had been treated for multiple drug overdose and treated more than once.  Psychiatrically, his behavior and comprehension were not very good; he was a bit incoherent and unstable.  A skull series was within normal limits.  The diagnoses were normal physical examination and central nervous system abnormality, possibly due to drug overdose. 

Records of admission in early September 1986 at Humana Hospital shows that the attending physician stated that he had previously examined the Veteran for VA evaluation.  He recalled that the Veteran had a past medical history of multiple substance abuse and had been treated within recent months for detoxification.  The Veteran had been brought to the emergency room after suffering a severe headache, drinking alcohol and then taking a friend's prescription medication for pain relief.  After this he stopped breathing, his heart stopped beating and there was no pulse.  His friend resuscitated him and emergency medical technicians were called.  The admitting diagnosis was behavior out of control, etiology uncertain.  His mother stated that he may have had a similar episode in the past as a reaction to alcohol.  He was to stay for observation to evaluate for the possible etiologies for his syncope and other medical conditions; however, the following day, he left the hospital against medical advice and did not return. 

VA Outpatient Clinic records dated in September 1986 note that the Veteran gave a history of blacking out the previous weekend and being admitted to Humana Hospital in Fort Walton for 24 hours.  There was no prior history of syncope.  The diagnosis was syncope of uncertain cause, myalgias, and history of drug dependence-cocaine and stuttering.

On September 1986 VA fee basis examination, the psychiatrist diagnosed organic brain syndrome, organic personality syndrome, and organic paranoid syndrome, all secondary to drug abuse. 

In December 1989 the Veteran requested service connection for a seizure disorder that he asserted had been caused by residuals of an accident when a 21/2 ton truck fell on him. 

VA outpatient treatment records in October 1992 show that the Veteran sought treatment for left sided pain and seizures.  He reported a history of seizures since 1985.   In June 1993, he reported having had seizures since 1982. 

SSA records show that the Veteran was determined to have become disabled in November 1992.  His impairments which were considered to be severe were an uncontrolled seizure disorder, an organic mental disorder and major depression.

A Social Security Evaluation performed in May 1993 stated that based on a record of a 1986 examination, the examiner noted that the Veteran began having difficulty while serving in the military, with severe seizures and had been abusing multiple types of drugs, including cocaine, alcohol and marijuana. 

In June 1993 the Veteran stated that he had not been the same since 1981 when he had an accident in service where he was trapped underneath a truck.  He noted that he went into seizures around 1984 to 1986 and started taking medication. 

A VA fee basis examination in August 1993 noted that the Veteran had "nonviolent" seizures brought on by being upset, sexual relations, work or exposure to the sun.  He described symptoms relating to syncope and his medication for such episodes.  The examiner noted that the history was rather sketchy.  The examiner thought it was likely that the Veteran had epileptic seizures, but was unsure whether they were related to an underlying cerebral lesion.  The examiner noted that the seizure disorder apparently dated back to 1982, but the injury that he stated was very sketchy and vague, and did not seem to include head injury to lead to a cerebral injury and subsequent seizure.  

A January 1994 medical evaluation for SSA purposes notes that the Veteran had a history of seizure disorder in February 1993 secondary to drug withdrawal.

The Veteran provided testimony at a personal hearing at the RO in March 1995.  The Veteran testified that his first seizure was in 1983 and that he was treated at Humana Hospital at Fort Walton Beach.  At the hearing, the Veteran submitted several lay statements from friends and family members regarding their observations of the Veteran's seizures and other medical problems.  Several mentioned that the Veteran was not the same person as he had been before being in the service. 

A February 1995 VA outpatient record notes that the Veteran reported a 5 to 7 year history of "blackouts."   

VA hospitalization from October to November 1994 for substance abuse treatment indicates that the Veteran reported that he had seizures following being hit by a truck in service.  He stated that he had been unconscious for four hours at that time and then after release from service he just had a few seizures but by 1984 he had grand mal seizures and had been on medication ever since.  

Reports from the Department of Corrections for a period from March to July 1998 show treatment for a seizure disorder and other disorders.  Several assessments note that the Veteran had a seizure disorder secondary to a head injury. 

A September 2000 VA outpatient record notes that the Veteran reported being diagnosed with seizures in 1984.  He reported a history of head trauma and also believed that he had had loss of consciousness while in the military on combat maneuvers and training.  

The evidence received since the September 2002 Board decision includes VA outpatient treatment records dated from October 1999 to April 2009.  Some of these records note that the Veteran was treated for a seizure disorder.  

The newly submitted evidence includes a November 2007 outpatient treatment summary from the Florida Department of Corrections.  The summary notes that treatment started in December 2004 and that the Veteran had a history of seizure disorder.  The beginning and ending diagnoses included PTSD, polysubstance dependence, antisocial personality disorder and convulsions.  

A May 2009 VA psychiatric examination report notes that the Veteran reported a seizure disorder since 1984 and that the Veteran attributed the seizure disorder to prior head injuries in 1981 and 1982.  The diagnoses included PTSD, bipolar disorder and seizure disorder.

As shown above, the earliest medical record documenting a seizure or syncope was in 1986, and at that time the Veteran reported that he had no previous history of syncope.  The September 2002 Board decision denied the Veteran's seizure disorder claim on the basis that the Veteran had submitted no new and material evidence.  In that decision the Board found that the record contained no competent medical evidence relating the Veteran's seizure disorder to service.  The Board noted that medical documents that reported a history of the Veteran having seizures while in service were a recording of the Veteran's recitation of history that had previously been considered and rejected by VA.  These recordings of the medical history as provided by the Veteran did not establish a relationship between any current disability and a claimed disorder in service.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  In the September 2002 decision the Board also found that the newly submitted evidence did not show the Veteran to have developed a seizure disorder within a year of discharge from service.

The Board finds that the evidence submitted since the September 2002 Board decision also does not provide any competent medical evidence relating the Veteran's current seizure disorder to service, or indicating that the Veteran developed a seizure disorder within a year of discharge from service.  The May 2009 VA psychiatric examination report only recorded the history as provided by the Veteran regarding his assertions that his seizures began in service.  It did not provide a medical opinion relating the Veteran's current seizure disorder to service.  See Reonal.

Additionally the Board notes that the many letters newly submitted by the Veteran relating his seizure disorder to service are duplicative of the letters and lay statements of record prior to the September 2002 decision, which the Board had previously considered and rejected.  As reiterations of previous contentions on which his prior claim was based, the Veteran's recent statements and are not new within the meaning of 38 C.F.R. § 3.156.

As new and material evidence has not been submitted to reopen the Veteran's claim for service connection for residuals of head trauma to include a seizure disorder and dizziness, the Veteran's claim must be denied.


ORDER

New and material evidence having been received; the claim for service connection for PTSD is reopened. 

Service connection for PTSD is granted.

The Veteran, not having submitted new and material evidence to reopen the claim of entitlement to service connection for residuals of head trauma to include a seizure disorder and dizziness, the appeal is denied. 


REMAND

In April 2007 the Veteran submitted his claim for a compensable rating for his service-connected granuloma of the left lung.  The Veteran was provided a VA respiratory examination in May 2009.  At the examination the Veteran reported chest pain and hemoptysis.  Additionally, the pulmonary function tests revealed an FEV1/FVC ratio of 75 percent which meets the criteria for a 10 percent rating under the diagnostic codes related to restrictive lung disease.  The VA examiner provided no opinion as to whether any of the Veteran's pulmonary symptoms are related to the service-connected granuloma.  The Veteran's claims file should be returned to the examiner, if available, for an opinion.  The Board notes that the record indicates that the Veteran is once again incarcerated.  If the May 2009 VA examiner is not available, the Veteran's claims file should be reviewed by another VA examiner and that examiner should express an opinion as to which pulmonary symptoms shown on the May 2009 VA examination, if any, are related to the Veteran's service-connected granuloma of the left lung.  

The Board notes that at the May 2009 VA examination the Veteran stated that he was going to make an appointment with another doctor regarding his complaints of hemoptysis.  Copies of these treatment records should be obtained if possible.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he supply the names and addresses of all medical providers who have treated him for any lung disability since May 2009.  After obtaining any necessary authorization from the Veteran request any identified records.

2.  If the May 2009 VA respiratory examiner is available, send the Veteran's claims file back to him for review and request that the examiner provide an opinion as to what, if any, of the Veteran's respiratory symptoms are related to the Veteran's service-connected left lung granuloma.  If the May 2009 VA respiratory examiner is unavailable, send the Veteran's claims file to another VA respiratory examiner for a review of the medical evidence and an opinion as to whether any of the Veteran's lung symptoms shown in May 2009, or at any other time since April 2007, are related to the service-connected granuloma of the left lung.

3.  After the above actions have been accomplished, the Veteran and his representative should be provided a supplemental statement of the case which includes review of all evidence received since the August 2009 supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


